Affirmed and Memorandum Opinion on Remand filed May 15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00674-CR

                 SILVESTRE CORTEZ ROMERO, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 552984

                MEMORANDUM OPINION ON REMAND


      Appellant Silvestre Cortez Romero appeals his conviction for murder. On
original submission, appellant argued that there was insufficient evidence in the
record to support the court’s costs of $243.50 reflected in the judgment. We agreed
and modified the trial court’s judgment to delete the specific amount of costs
assessed. Romero v. State, 406 S.W.3d 695, 698–99 (Tex. App.—Houston [14th
Dist.] 2013) vacated and remanded, No. PD-1001-13; 2014 WL 1464833 (Tex.
Crim. App. Apr. 16, 2014). The Court of Criminal Appeals vacated our judgment
and remanded in light of its opinion in Johnson v. State, 423 S.W.3d 385 (Tex.
Crim. App. 2014).

      We review the assessment of court costs on appeal to determine if there is a
basis for the costs, not to determine whether there was sufficient evidence offered
at trial to prove each cost. Id. at 390. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

      After the appellate record was filed, a supplemental clerk’s record was filed
containing the JIMS report and a judgment nunc pro tunc, both of which reflected
$1761.75 in assessed costs. Because the trial court lacked jurisdiction to sign the
judgment nunc pro tunc after the appellate record was filed, we must disregard the
judgment nunc pro tunc contained in the supplemental clerk’s record. See Green v.
State, 906 S.W.2d 937, 939 (Tex. Crim. App. 1995). Instead, we review the
original judgment signed by the trial court.

      Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record in this case contains a computer-screen printout
of the Harris County Justice Information Management System (JIMS) “Cost Bill
Assessment.” In Johnson, the Court of Criminal Appeals held that a JIMS report
constitutes an appropriate bill of costs because the report itemized the accrued
court costs, was certified by the district clerk, and was signed by a deputy clerk.
Johnson, 423 S.W.3d at 393. The JIMS report in this record is a compliant bill of
costs because it contains an itemized list of costs, is certified by the district clerk,
and is signed by a deputy district clerk. See id. at 392–93; see also Perez v. State,
No. 14-12-00893-CR (Tex. App.—Houston [14th Dist.] April 22, 2014, no pet. h.)

                                           2
(mem. op., not designated for publication).

      The trial court assessed $243.50 in costs against appellant. The sum of the
itemized costs in the JIMS report is $1761.75. There being no challenge to any
specific cost or the basis for the assessment of such cost, the bill of costs, although
listing a significantly higher amount, supports $243.50 of the costs assessed in the
judgment. Id. at 396.

      On remand, we affirm the trial court’s judgment.




                                              PER CURIAM



Panel consists of Justices Christopher, McCally, and Donovan.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          3